On petition for rehearing in this cause, it is pointed out that Relator did not agree that charges two and three as follows were proper:
                                               Lot 19     Lot 32
(2) Search for oldest tax certificate .......     .50        .50
(3) Receipt and Certificate of re-
        demption with seal ..................     .50        .50

On further consideration of the record and the briefs herein, we have reached the conclusion that this contention is well grounded and that the said charges as quoted were improper and should not be exacted.
It is so ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.